DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Nov. 18, 2020 has been entered. Claims 6, 10-12 and 46-47 are pending. Claims 6, 11-12 and 46 have been amended. Claim 47 is new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10-12 and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 10 and 46-47 are included as they depend from claim 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 fails to further limit claim 6 to which it depends. Claim 47 recites “wherein the applicator comprises a pump and a supply of fluid”, however, claim 6 already recites that the applicator has a pump for supplying a portion of fluid in lines 7-13. Therefore, claim 47 does not present any limitations that further limit claim 6 as they claims recite the same limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10-12 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (US Patent No. 7,146,737 B2; Dec. 12, 2006) in view of Raczkowski (US Patent No. 4,807,361; Feb. 28, 1989) and Duncan et al. (US Patent No. 3,816,875; June 18, 1974). 
Regarding claims 6 and 47, Boerner discloses a mandolin kitchen slicer having a base body, a guide surface on the base that is able to support food moved to and fro on the guide surface, a stationery blade having a cutting edge that is offset in relation to the guide surface. Boerner further teaches that the offset distance determines the thickness of the food cut with the blade (col 6 line 55 – col 7 line 20).
While Boerner discloses a mandolin slicer are described above, Boerner fails to teach that the slicer includes an applicator apart from the blade to supply a fluid to a cutting edge of the blade.
Raczkowski discloses a cutting tool that has lubricating unit (10) mounted to the body of the cutting tool for holding a lubrication fluid that is applied to the cutting blade to reduce heat generated from friction (col 2 lines 5-65; See Figures). Raczkowski teaches that the lubricating unit comprises a container (32) and an outlet unit (50) comprising nozzle (52) for holding a lubrication fluid and supplying the fluid to the cutting blade through the nozzle (See Figures; col 2 lines 34-50). The lubrication unit comprising the container, outlet unit and nozzle are considered to correspond to applicant’s applicator. Raczkowski further teaches that part of the applicator is mounted to the cutting tool by a bracket (76), which corresponds to applicant’s compartment below the guide surface that has space to receive the applicator and retain the 
Raczkowski, however, fails to specifically teach that the cutting tool is a cutting tool for foods.
Duncan discloses a meat slicing apparatus, wherein the meat slicer has an improvement by applying a continuous stream of cold water to the knife to cool the knife and prevent friction and heat so as to retain the quality of the food it is cutting (col 1 lines 45-55, col 3 lines 30-65; See Figures). 
All three references, Boerner, Raczkowski and Duncan are related to cutting tools. Raczkowski and Duncan both disclose that it is known in the art to apply fluid to a cutting blade for the same purpose of reducing friction and heat. Raczkowski discloses that it is known in the art for the fluid to be supplied via an applicator held within a compartment that is mounted to the bottom side of the cutting tool and Duncan discloses that in the food art, the fluid provides reduced friction and heat which allows the quality of the food product to be retained. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the slicer of Boerner include an improvement such as a compartment mounted underneath the slicer retaining an applicator holding fluid that supplies fluid to the cutting edge of the blade as taught by Raczkowski in order to reduced friction and heat 
Raczkowski discloses that the lubricating unit, or applicator is mounted to the cutting tool, wherein the applicator is received in a compartment space on the bottom side of the cutting tool (col 2 lines 5-65; See Figures) and therefore it would have been obvious to mount an applicator in a compartment underneath the slicer (e.g. guide surface) of Boerner as Raczkowski discloses that such placement is suitable for supplying a predetermined amount of fluid held in the applicator to a cutting blade.
Raczkowski further teaches that the applicator comprises a pump that supplies fluid from the applicator to a region approximate the cutting edge of the blade (col 4 lines 15-25) and therefore it further would have been obvious to have a pump means in the slicer of Boerner for the same reasons as stated above. 
Regarding claim 10, Boerner discloses that the mandolin slicer has a base body, the base body having a top and bottom, but fails to teach the base body further comprising a conduit and a trough, wherein fluid is fed through the conduit to the trough along the cutting edge. 
As stated above, Raczkowski discloses a cutting tool having an applicator mounted to the body of the cutting tool to supply fluid to the cutting blade. Raczkowski further teaches that the fluid is fed through a tube (e.g. conduit) that extends the length of the base body to a nozzle, (corresponding to applicant’s trough and upper opening) that empties adjacent the blade, or cutting edge (col 2 lines 5-65; See Figures).
As Raczkowski discloses that it is known in the art to provide a conduit and trough for dispensing a fluid held in an applicator mounted to the body of a cutting tool, 
Regarding claim 11, as stated above, the combination of the prior art teaches the base body having an opening on a surface of the base body adjacent the stationery blade through which fluid can be fed.
Regarding claim 12, the prior art teaches that the opening is adjacent the blade so as to supply fluid to the cutting edge.  Raczkowski further teaches that the opening is at one end of the blade (See Figure 1). 
Therefore, it would have been obvious to have the opening in Boerner at one end of the blade as such opening placement is known in the art to be suitable for supplying fluid to the blade.
Further, the examiner notes that the location of the opening on the base body is merely a rearrangement of parts and obvious to one of ordinary skill as the exact location still provides fluid to the blade. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) (MPEP 2144.04 VI C) Changing the location of the opening does not modify the operation of the mandolin slicer and is therefore an obvious variant over the prior art. 
Regarding claim 46, Raczkowski further teaches that the holding means comprises a bracket that is mounted to the cutting tool by a variety of means, such as a suitable rivet, screw or clamping set (col 3 lines 1-10), which correspond to applicant’s latching elements. 
It would have been obvious to one of ordinary skill in the art to further provide the mandolin slicer of Boerner with a holding means comprising latching elements similar to what is taught by Raczkowski. Doing so would yield the predictable result of ensuring the holding means secures the applicator onto the base body.  


Response to Arguments
Applicant’s arguments with respect to the prior art not teach a compartment below the guide surface were found persuasive and therefore a new Non-Final rejection is set forth above.
However, the examiner has further clarified how the prior art meets the claimed compartment limitation as described above. Raczkowski teaches that the lubricating unit comprises a container (32) and an outlet unit (50) comprising nozzle (52) for holding a lubrication fluid and supplying the fluid to the cutting blade through the nozzle (See Figures; col 2 lines 34-50). The lubrication unit comprising the container, outlet unit and nozzle are considered to correspond to applicant’s applicator. Raczkowski further teaches that part of the applicator is mounted to the cutting tool by a bracket (76), which corresponds to applicant’s compartment below the guide surface that has space to receive the applicator and retain the applicator in the compartment. While Raczkowski 
Applicant argues on pages 4-5 that Raczkowski fails to teach an applicator with its pump and fluid supply apart from the blade. This is not found persuasive as the pump in Raczkowski is part of the outlet unit (col 3 line 24 – col 4 line 25), which is part of the applicator. The application is mounted to the body of the cutting tool and not the blade. Therefore, the applicator and pump of Raczkowski is apart from the blade. 
Applicant further argues on pages 6-8 that Raczkowski and Duncan are not analogous art. Applicant states that they are not in the same field of endeavor as they are directed towards cutting tools with high speed blades and not a manual knife and a mandolin slicer. Applicant additionally states that the prior art solve different problems than the instant invention. 
This is not found persuasive as prior art is considered to be analogous if it meets one of two criteria, either that it is in the same field of endeavor, or it is pertinent to the problem solved by the inventor. 
 The examiner notes that the field of endeavor is that of known cutting tools. 
Raczkowski is being relied upon to show that it is known in the art to provide an applicator mounted to a cutting tool that supplies fluid to the cutting blade to reduce heat and friction generated by the cutting blade. Therefore, as Raczkowski is directed 
Duncan discloses a meat slicing apparatus, wherein the meat slicer has an improvement by applying a continuous stream of cold water to the knife to cool the knife and prevent friction and heat so as to retain the quality of the food it is cutting (col 1 lines 45-55, col 3 lines 30-65; See Figures). Therefore, Duncan is also considered analogous art as it is directed towards a cutting tool for food while also solving the same problem of suppling fluid to a cutting blade. 
Regarding applicant’s arguments on pages 8-9 that adding moving blades to Boerner would alter the fundamental structure and operation, the examiner notes that the obviousness rejection is not being relied upon to add moving blades to Boerner.
The secondary references are being relied upon to show that it is known in the art to add fluid to a cutting blade to reduce heat and friction generated in order to preserve the quality of food. While the secondary references teach moving blades, it would have been obvious to add fluid to the stationery blade of Boerner as there is friction generated between the blade and the food product that slides back and forth on the mandolin slicer of Boerner and therefore would fluid applied to the blade would aid is reducing such friction and heat generated from the to and fro motion of slicing. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/STEPHANIE A COX/Examiner, Art Unit 1791